Opinion issued January 22, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00004-CV
____________

IN RE DALE CORDER, Relator




Original Proceeding on Petition for Writ of Habeas Corpus




AMENDED  MEMORANDUM  OPINION
          We withdraw our original memorandum opinion issued, January 13, 2009, and,
in its place, substitute the following amended memorandum opinion.
          Relator, Dale Corder, seeks habeas corpus relief from confinement for civil
contempt.  Although relator filed a reporter’s record of the hearing in question, relator
has not complied in several other respects with Texas Rule of Appellate Procedure
52.  Accordingly, without prejudice to refiling in the future with adequate form and
substance, we deny relator’s amended petition for habeas corpus relief as well as his
petition for habeas corpus.
          It is so ORDERED.
PER CURIAMPanel consists of Justices Taft, Bland, and Sharp.